Opinions of the United
2008 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-27-2008

In Re: Taveras
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1001




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2008

Recommended Citation
"In Re: Taveras " (2008). 2008 Decisions. Paper 1137.
http://digitalcommons.law.villanova.edu/thirdcircuit_2008/1137


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2008 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
HLD-66                                                             NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                       No. 08-1001
                                       ___________

                             IN RE: JOHNNIE TAVERAS,
                                                    Petitioner
                       ____________________________________

                       On Petition for Writ of Mandamus from the
                           District Court of the Virgin Islands
                            (Related to Civ. No. 05-cv-0132)
                       ____________________________________

                     Submitted Pursuant to Rule 21, Fed. R. App. P.
                                   January 30, 2008

        Before: SCIRICA, Chief Judge, ALDISERT and GARTH, Circuit Judges

                                   (Filed May 27, 2008)

                                       ___________

                               OPINION OF THE COURT
                                    ___________

PER CURIAM.

       On September 6, 2005, pro se petitioner Johnnie Taveras filed a motion under 28

U.S.C. § 2255 in the District Court of the Virgin Islands. On October 27, 2005, the

District Court ordered him to, within thirty days, set forth in writing any reasons why his

§ 2255 motion should not be dismissed as untimely. Taveras filed a motion for an

extension on December 2, 2005. On January 4, 2008, when over two years had passed

without any action in his case, Taveras filed the present petition for writ of mandamus
seeking to compel the District Court to rule upon his § 2255 motion and his motion for an

extension.

      By order entered April 7, 2008, the District Court dismissed Taveras’s § 2255

motion as untimely and denied his motion for an extension. Because Taveras has now

received the relief he sought in filing his mandamus petition—namely, a ruling on his

pending motions—we will deny the petition as moot.




                                            2